                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

JARED TUIA,                            )
                                       )
                            Plaintiff, )
                                       )
      vs.                              )
                                       )
MUNICIPALITY OF ANCHORAGE, et al., )
                                       )                  No. 3:19-cv-00326 HRH
                          Defendants.  )
_______________________________________)



                       SCHEDULING AND PLANNING ORDER

      I.       Meeting of the Parties.

      Based upon information available to the court through a scheduling and planning
conference report1 completed by the parties pursuant to Rules 16 and 26(f) of the Federal

Rules of Civil Procedure, and to Local Civil Rules 16.1 and 26.1(b), and, if one was held,
the scheduling and planning conference, this order for the pretrial development of the

case is entered pursuant to Rule 16(b), Federal Rules of Civil Procedure.

      This order may be modified only for good cause shown and with the consent

of the court. Rule 16(b)(4), Federal Rules of Civil Procedure.
      II.      Discovery Plan.

      Discovery shall be conducted in accordance with Rules 26 through 37 of the

Federal Rules of Civil Procedure, any applicable Local Civil Rules, and the discovery



      1
       Docket No. 9.

SCHEDULING AND PLANNING ORDER                                                            -1-


           Case 3:19-cv-00326-HRH Document 10 Filed 02/03/20 Page 1 of 9
plan specified in the parties’ scheduling and planning report, except as otherwise
provided below.

       A.     Timing, Form, and Disclosure Requirements. The requirements of
              Rule 26(f)(3)(A) shall apply to this case. No changes have been
              requested by the parties. Each party must contemporaneously pre-
              pare and maintain a written record of all disclosures and supplemen-
              tation of disclosures or responses made to requests for discovery

              under Rule 26(a) and (e), Federal Rules of Civil Procedure. Unless
              required in support of a motion or by order of the court, disclosures

              and supplemental disclosures are not to be filed with the court.
       B.     Initial Disclosures / Preliminary Witness Lists.

              1.     The information required by Rule 26(a)(1), Federal Rules of
                     Civil Procedure:

                     (a)    ___    has been exchanged by the parties.

                     (b)     ✓     shall be exchanged by the parties on or before

                                   March 16, 2020.

              2.     Preliminary witness lists:

                     (a)    ___    have been exchanged by the parties.

                     (b)     ✓     shall be exchanged by the parties on or before

                                   March 16, 2020.

              3.     With reference to the disclosure requirements of Rule 7.1,
                     Federal Rules of Civil Procedure:

                     (a)    ___    The parties are in compliance.



SCHEDULING AND PLANNING ORDER                                                         -2-


        Case 3:19-cv-00326-HRH Document 10 Filed 02/03/20 Page 2 of 9
               (b)    ___     Compliance shall be accomplished on or before
                              ________.

               (c)      ✓     Rule 7.1 is not applicable.

    C.   Subjects and Timing of Discovery.

         1.    The parties ✓ have / ___ have not reported the subjects on

               which discovery may be needed. If not, please supply a list of

               discovery subjects within 7 days.

         2.    Discovery shall not be conducted in phases or limited to or

               focused on particular issues.

         3.    The parties have shown cause for a discovery close date

               beyond 12 months from their report.

         4.    Final Discovery Witness List. A final discovery witness list,

               disclosing all lay witnesses whom a party may wish to call at
               trial either by live testimony or deposition, shall be served and

               filed not later than 45 days before the close of fact discovery.

               Each party shall make a good faith attempt to list only those
               lay witnesses who the party reasonably believes will testify at

               trial. Unless otherwise ordered for good cause shown, only
               those lay witnesses disclosed in this final discovery witness

               list, and the expert witnesses who were timely identified, will
               be permitted to testify at trial.
         5.    Close of Fact Discovery. Fact discovery shall be completed

               on or before May 4, 2021.



SCHEDULING AND PLANNING ORDER                                                      -3-


     Case 3:19-cv-00326-HRH Document 10 Filed 02/03/20 Page 3 of 9
         6.    Expert Discovery. Pursuant to Rule 26(a)(2), Federal Rules
               of Civil Procedure:

               (a)    Expert witnesses shall be identified by each party on or

                      before February 2, 2021, and each party may identify

                      responsive supplemental expert witnesses within 14

                      days thereafter.

               (b)    Expert disclosures (reports) required by Rule 26(a)(2)
                      shall be disclosed:

                      (i)     By all parties on or before March 17, 2021;

                      (ii)    Rebuttal reports on or before 30 days from

                              service of the report being rebutted.

               (c)    Expert witness discovery (including depositions) shall

                      be completed by May 12, 2021.

    D.   Preservation of Discovery, Including Electronically Stored

         Information (ESI).

         1.    No issues have been reported as regards disclosure, discovery,
               or preservation of ESI, including the form or format in which

               it should be produced.
         2.    The parties shall proceed as they have proposed with respect

               to the production of ESI.
         3.    Preservation of non-ESI Discovery:

               (a)     ✓      There is no indication that this will be an issue.

               (b)    ___     The parties may proceed as they have proposed.



SCHEDULING AND PLANNING ORDER                                                      -4-


     Case 3:19-cv-00326-HRH Document 10 Filed 02/03/20 Page 4 of 9
       E.      Claims of Privilege or Protection of Attorney Work Product. Claims
               of privilege or protection of trial preparation materials shall be

               handled as follows:
               1.     ___     There is no indication that this will be an issue.
               2.     ___     The parties have entered into a confidentiality
                              agreement.

               3.      ✓      The parties shall submit their proposed confidentiality

                              agreement on or before March 3, 2020.

       F.      Limitations on Discovery. The following limitations on discovery

               are imposed:

               1.      ✓      The limitations set forth in Federal Rules of Civil

                              Procedure 26(b), 30, and 33 and in Local Civil Rules

                              30.1 and 36.1 apply, except as indicated below.

               2.     ___     The maximum number of depositions by each party
                              shall not exceed ____.2

                      (a)     ___    Depositions shall not exceed ___ hours as to

                                     any deponent.
                      (b)     ___    Depositions shall not exceed ___ hours as to
                                     non-party deponents.

                      (c)     ___    Depositions shall not exceed ___ hours as to
                                     party deponents.



       2
       Unless otherwise specified, the court will consider corporate officer, Rule
30(b)(6) witness, and expert witness depositions to be subject to the time limitation
applicable to party depositions.

SCHEDULING AND PLANNING ORDER                                                           -5-


           Case 3:19-cv-00326-HRH Document 10 Filed 02/03/20 Page 5 of 9
           3.     ___    The maximum number of interrogatories posed by each
                         party shall not exceed ___.

           4.     ___    The maximum number of requests for admissions
                         posed by each party shall not exceed ___.
           5.     ___    Other limitations: _________.
    G.     Supplementation of Disclosures and Discovery Responses shall be
           supplemented:

           1.      ✓     In accordance with Rule 26(e)(1) and (e)(2), Federal

                         Rules of Civil Procedure

           2.     ___    At intervals of ______ days.

    III.   Pretrial Motions.

    A.     Preliminary motions as to jurisdiction, venue, arbitration, and/or

           statutes of limitation shall be served and filed not later than:

           1.     ___    Not applicable.

           2.      ✓     May 1, 2020.

    B.     Motions to amend, motions under the discovery rules, motions in

           limine, and dispositive motions shall be served and filed within the
           times specified by the applicable rules, except as indicated below:

           1.      ✓     Motions to amend pleadings, including motions to add

                         parties, shall be served and filed not later than

                         March 16, 2020. Thereafter, a party must seek leave

                         of court to modify this deadline. See Rule 16(b)(3)(A)

                         and (b)(4), Federal Rules of Civil Procedure.



SCHEDULING AND PLANNING ORDER                                                     -6-


      Case 3:19-cv-00326-HRH Document 10 Filed 02/03/20 Page 6 of 9
          2.       ✓    Discovery disputes (including ESI) shall be presented

                        to the court as soon as discovery problems are identi-

                        fied, but not later than 14 days after the close of

                        discovery. If the meet-and-confer process (see Rule
                        37(a)(1)) fails to resolve disagreements regarding
                        mandatory initial discovery or discovery requests, the
                        parties shall present that dispute to the court in a
                        single, joint motion, stating the issue, any applicable

                        rules, and each party’s proposed disposition of the dis-

                        pute. The joint motion must contain the Rule 37(a)(1)

                        certification. The court may resolve the dispute based
                        upon the parties’ presentations or after a conference

                        call. At a conference, the court may authorize the

                        filing of a discovery motion.

          3.       ✓    Dispositive motions shall be served and filed not later

                        than June 4, 2021.

          4.       ✓    Motions in limine, including motions as to qualifica-

                        tion of experts and Daubert motions, shall be served

                        and filed not later than 30 days following the later of

                        the date for the filing of dispositive motions or the date
                        of the court’s ruling on timely dispositive motions.

    IV.   Trial.

    A.    The court expects the case to take 5 days for trial.

    B.    A jury trial ✓ has / ____ has not been demanded.

SCHEDULING AND PLANNING ORDER                                                        -7-


     Case 3:19-cv-00326-HRH Document 10 Filed 02/03/20 Page 7 of 9
    C.   The right to jury trial ____ is / ✓ is not disputed.

    D.   Scheduling Trial.
         1.     ___    The parties’ request for an early trial date:
                (a)    ___    Is approved.
                (b)    ___    Is not approved.

         If approved, a separate trial scheduling order will be issued.
         2.     ___    Either party may request a trial setting conference at
                       any time to establish a trial date. Absent a request, and
                       when timely filed dispositive motions have been ruled

                       upon, the court will call upon the parties to certify the

                       case ready for trial and to provide the court with
                       proposed trial dates. The court will issue an order

                       governing final preparation for trial and scheduling a
                       final pretrial conference after the case has been

                       certified ready for trial.

         3.      ✓     The parties ____ have / ✓ have not requested an

                       early trial date.

    V.   Other Provisions.

    A.   Court Conference. The parties have not requested a conference with

         the court before entry of a scheduling order.
    B.   Consent to Proceed before a Magistrate Judge. The parties have not

         consented to trial before a Magistrate Judge.




SCHEDULING AND PLANNING ORDER                                                      -8-


     Case 3:19-cv-00326-HRH Document 10 Filed 02/03/20 Page 8 of 9
    C.    Early Settlement / Alternative Dispute Resolution. The parties have
          considered and reported to the court regarding possible alternative

          dispute resolution procedures.
    D.    Related Cases. The parties have reported to the court regarding any
          related cases as defined by Local Civil Rule 16.1(e).
    DATED at Anchorage, Alaska, this 3rd day of February, 2020.



                                             /s/ H. Russel Holland
                                             United States District Judge




SCHEDULING AND PLANNING ORDER                                                   -9-


     Case 3:19-cv-00326-HRH Document 10 Filed 02/03/20 Page 9 of 9
